THIS NOTE AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
TERMS OF THE SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE AGENT OF
THE PAYEE AND SILICON VALLEY BANK.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

AXS-ONE INC.

SERIES B 6% SECURED CONVERTIBLE PROMISSORY NOTE

 

U.S. $____________

Rutherford, NJ

No.: PN-2007-B-__

May 29, 2007

FOR VALUE RECEIVED, the undersigned, AXS-ONE INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of _________ or any future
holder of this promissory note (the “Payee”), at the principal office of the
Payee set forth herein, or at such other place as the holder may designate in
writing to the Company, the principal sum of _____________ Dollars (U.S.
$__________), or such other amount as may be outstanding hereunder (the
“Principal Amount”), together with all accrued but unpaid interest, in such coin
or currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts and in immediately available funds,
as provided in this promissory note (the “Note”).

This Note is one of a duly authorized issue of Series B 6% Secured Convertible
Promissory Notes of the Company, in aggregate principal amount of Two Million
Five Hundred Thousand Dollars ($2,500,000) (together with the authorized issue
of Series A 6% Secured Convertible Promissory Notes of the Company, in aggregate
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000),
collectively the “Promissory Notes”) issued pursuant to the Convertible Note and
Warrant Purchase Agreement of even date herewith (the “Purchase Agreement”;
capitalized terms used herein without definition shall have the meanings
assigned in the Purchase Agreement). The Promissory Notes rank equally and
ratably without priority over one another. No payment, including any prepayment,
shall be made hereunder unless payment, including any prepayment, is offered
with respect to the other Promissory Notes

 

 

--------------------------------------------------------------------------------



in an amount which bears the same ratio to the then unpaid principal amount of
such Promissory Notes as the payment made hereon bears to the then unpaid
principal amount under this Note.

1. Principal and Interest Payments.

(a) The Company shall repay in full the entire principal balance then
outstanding under this Note plus all accrued and unpaid interest on the first to
occur (the “Maturity Date”) of: (i) May 29, 2009; (ii) such time as there occurs
a Sale Transaction (as defined below) or (iii) the acceleration of the
obligations as contemplated by this Note.

“Sale Transaction” shall mean (i) the sale or other disposition of all or
substantially all of the Company’s assets, or (ii) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions.

(b) Interest on the outstanding principal balance of this Note shall accrue at a
rate of six percent (6.00%) per annum, compounded quarterly. Interest on the
outstanding principal balance of this Note shall be computed on the basis of the
actual number of days elapsed and a year of three hundred sixty (360) days and
shall be payable on the Maturity Date, upon earlier prepayment of this Note or
in the form of shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”) upon conversion of this Note as set forth in Section 8
below. Furthermore, upon the occurrence of an Event of Default, then to the
extent permitted by law, the Company will pay interest to the Payee, payable on
demand, on the outstanding principal balance of this Note from the date of the
Event of Default until payment in full at the rate of fifteen percent (15%) per
annum, compounded quarterly.

(c) The Company may not prepay the outstanding principal amount of this Note or
the interest thereon prior to the Maturity Date (a “Prepayment”) without the
written consent of the Payee, unless the Company shall provide at least thirty
(30) days prior written notice of the date on which the Company intends to make
such Prepayment (a “Prepayment Notice”). Any partial Prepayment shall be applied
first to accrued but unpaid interest and second to unpaid principal. Nothing in
this Section 1(c) shall limit the right of the Payee to convert this Note into
Common Stock at any time after receipt of the Prepayment Notice and prior to the
time at which such Prepayment is made.

2. Non-Business Days. Whenever any payment to be made shall be due on a
non-Business Day, such payment may be due on the next succeeding Business Day
and such next

 

 

2

 

--------------------------------------------------------------------------------



succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

3. Security. This Note is secured pursuant to the terms of a Security Agreement
(the “Security Agreement”) between the Company and the holders of the Promissory
Notes of even date herewith by a security interest in the Collateral (as such
term is defined in the Security Agreement). This Note is subject to the
provisions of the Security Agreement.

4. Subordination of Future Debt; Payment of Dividends. Except as provided in the
Transaction Documents, any debt incurred after the date hereof to any creditor
shall be subordinated to the indebtedness evidenced by this Note. The Company
shall not declare or pay any dividend or distribution with respect to any
preferred stock or Common Stock of the Company other than a pro rata dividend
with respect to the Common Stock payable solely in shares of Common Stock.

5. Representations and Warranties of the Company. The Company represents and
warrants to the Payee as follows:

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.

(b) This Note has been duly authorized, validly executed and delivered on behalf
of the Company and is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and the Company has
full power and authority to execute and deliver this Note and to perform its
obligations hereunder.

6. Events of Default. The occurrence of any of the following events shall be an
“Event of Default” under this Note:

(a) the Company shall fail to pay the principal or any accrued interest
hereunder or any other Note after the date such payment shall become due and
payable hereunder or thereunder; or

(b) if default shall be made in the performance or observance of any
representation, warranty, covenant, or agreement contained in this Note, in the
Security Agreement, in the Purchase Agreement or in the Investor Rights
Agreement, or in any other agreement between the Company and the Payee relating
to indebtedness of the Company to the Payee or any of its affiliates for
borrowed money and such default shall have continued for a period of five (5)
days after Company’s receipt of written notice of such default (unless such
default is on account of failure to give a required notice, in which event such
5 day cure period shall commence with the date of such default); or

 

 

3

 

--------------------------------------------------------------------------------



(c) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (the “Bankruptcy Code”) or under the
comparable laws of any jurisdiction (foreign or domestic), (iv) file a petition
seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic), or (vi) take any action under the laws
of any jurisdiction (foreign or domestic) analogous to any of the foregoing; or

(d) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of ninety (90) consecutive
days.

7. Remedies Upon an Event of Default. If an Event of Default shall have occurred
and shall be continuing, the Payee of this Note may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable; provided, however, that upon the occurrence
of an Event of Default described in (i) Sections 6(c) and (d), without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Company, the outstanding principal
balance and accrued interest hereunder shall be automatically due and payable,
and (ii) Sections 6(a) and (b) the Payee may exercise or otherwise enforce any
one or more of the Payee’s rights, powers, privileges, remedies and interests
under this Note or applicable law. No course of delay on the part of the Payee
shall operate as a waiver thereof or otherwise prejudice the right of the Payee.
No remedy conferred hereby shall be exclusive of any other remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise.

8. Conversion.

(a) General. The holder of this Note shall have the right at any time following
approval by the American Stock Exchange of an Additional Listing Application
with respect to the Conversion Shares, at such holder’s option, to convert all
or any lesser portion of the

 

 

4

 

--------------------------------------------------------------------------------



Principal Amount plus accrued and unpaid interest thereon into such number of
fully paid and non-assessable shares of Common Stock as is determined by
dividing (i) the portion of the Principal Amount to be converted plus accrued
and unpaid interest thereon by (ii) the Conversion Rate (as defined below) then
in effect for this Note. The initial conversion rate shall be $2.50, such rate
to be subject to adjustment in accordance with the provisions of this Section 8.
Such conversion rate in effect from time to time, as adjusted pursuant to this
Section 8, is referred to herein as a “Conversion Rate.” All of the remaining
provisions of this Section 8 shall apply separately to each Conversion Rate in
effect from time to time with respect to this Note.

(b) Mechanics of Conversion.

(i) Such right of conversion shall be exercised by the Payee by delivering to
the Company a conversion notice in the form attached hereto as Exhibit A (the
“Conversion Notice”), appropriately completed and duly signed, and by surrender
not later than two (2) Business Days thereafter of this Note. The Conversion
Notice shall also contain a statement of the name or names (with addresses and
tax identification or social security numbers) in which the certificate or
certificates for Common Stock shall be issued, if other than the name in which
this Note is registered. Promptly after the receipt of the Conversion Notice,
the Company shall issue and deliver, or cause to be delivered, to the Payee or
such Payee’s nominee, a certificate or certificates for the number of shares of
Common Stock issuable upon such conversion. Such conversion shall be deemed to
have been effected as of the close of business on the date of receipt by the
Company of the Conversion Notice (the “Conversion Date”), and the person or
persons entitled to receive the shares of Common Stock issuable upon conversion
shall be treated for all purposes as the holder or holders of record of such
shares of Common Stock as of the close of business on the Conversion Date. If
the Payee has not converted the entire amount of this Note pursuant to the
Conversion Notice, then the Company shall execute and deliver to the Payee a new
Note instrument identical in terms to this Note, but with a principal amount
reflecting the unconverted portion of this Note. The new Note instrument shall
be delivered subject to the same timing terms as the certificates for the Common
Stock.

(ii) The Company shall effect such issuance of Common Stock within three (3)
trading days following the Conversion Date and shall transmit the certificates
by messenger or reputable overnight delivery service to reach the address
designated by such holder within three (3) trading days after the receipt by the
Company of such Conversion Notice. Provided that the holder complies with all of
the provisions of this Note relating to the conversion hereof, if certificates
evidencing the Common Stock are not received by the holder (through no fault or
negligence of the holder) within five (5) Business Days following the Conversion
Date, then the holder will be entitled to revoke and withdraw its Conversion
Notice, in whole or in part, at any time prior to its receipt of those
certificates.

(d) Fractional Shares. The Company shall not be required to issue a fractional
share of Common Stock upon conversion of this Note. As to any fraction of a
share which the holder of this Note would otherwise be entitled to acquire upon
such conversion, the Company shall pay an amount in cash equal to the Current
Market Price (as defined below) per share of Common Stock on the date of
conversion, multiplied by such fraction.

 

 

5

 

--------------------------------------------------------------------------------



“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified:

(1) if there shall not then be a public market for the Common Stock, the higher
of (a) the book value per share of Common Stock at such date, and (b) the fair
market value per share of Common Stock as determined in good faith by the Board,
or

(2) if there shall then be a public market for the Common Stock, the average of
the daily market prices for the 20 consecutive trading days immediately before
such date. The daily market price for each such trading day shall be (i) the
closing bid price on such day on the principal stock exchange (including Nasdaq)
on which such Common Stock is then listed or admitted to trading, or quoted, as
applicable, (ii) if no sale takes place on such day on any such exchange, the
last reported closing bid price on such day as officially quoted on any such
exchange (including Nasdaq), (iii) if the Common Stock is not then listed or
admitted to trading on any stock exchange, the last reported closing bid price
on such day in the over-the-counter market, as furnished by the National
Association of Securities Dealers Automatic Quotation System or the Pink Sheets
LLC, (iv) if neither such corporation at the time is engaged in the business of
reporting such prices, as furnished by any similar firm then engaged in such
business, or (v) if there is no such firm, as furnished by any member of the
National Association of Securities Dealers, Inc. (the “NASD”) selected mutually
by holders of a majority in interest of the Promissory Notes and the Company or,
if they cannot agree upon such selection, as selected by two such members of the
NASD, one of which shall be selected by holders of a majority in interest of the
Promissory Notes and one of which shall be selected by the Company (as
applicable, the “Daily Market Price”).

(e) Stock Dividends, Subdivisions and Combinations. If at any time while this
Note is outstanding, the Company shall:

(i) cause the holders of its Common Stock to be entitled to receive a dividend
payable in, or other distribution of, additional shares of Common Stock,

(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,

then in each such case the Conversion Rate shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made

 

 

6

 

--------------------------------------------------------------------------------



pursuant to clause (i) of this Section 8(e) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clauses (ii) or
(iii) of this Section 8(e) shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this paragraph occurs during the period that a Conversion Rate
is calculated hereunder, then the calculation of such Conversion Rate shall be
adjusted appropriately to reflect such event.

(f) Certain Other Distributions. If at any time while this Note is outstanding
the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution of:

(i) cash,

(ii) any evidences of its indebtedness, any shares of stock of any class or any
other securities or property or assets of any nature whatsoever (other than cash
or additional shares of Common Stock as provided in Section 8(e) hereof), or

(iii) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever (in each case set forth in
subparagraphs 8(f)(i), 8(f)(ii) and 8(f)(iii) hereof, the “Distributed
Property”),

then upon any conversion of this Note that occurs after such record date, the
holder of this Note shall be entitled to receive, in addition to the Conversion
Shares, the Distributed Property that such holder would have been entitled to
receive in respect of such number of Conversion Shares had the holder been the
record holder of such Conversion Shares as of such record date. Such
distribution shall be made whenever any such conversion is made. In the event
that the Distributed Property consists of property other than cash, then the
fair value of such Distributed Property shall be as determined in good faith by
the Board and set forth in reasonable detail in a written valuation report (the
“Valuation Report”) prepared by the Board. The Company shall give written notice
of such determination and a copy of the Valuation Report to the holder of this
Note, and if the holder objects to such determination within twenty (20)
Business Days following the date such notice is given, the Company shall submit
such valuation to an investment banking firm of recognized national standing
selected by the holder of this Note and acceptable to the Company in its
reasonable discretion, whose opinion shall be binding upon the Company and the
holder of this Note. A reclassification of the Common Stock (other than a change
in par value, or from par value to no par value or from no par value to par
value) into shares of Common Stock and shares of any other class of stock shall
be deemed a distribution by the Company to the holders of its Common Stock of
such shares of such other class of stock within the meaning of this Section 8(f)
and, if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 8(e).

 

 

7

 

--------------------------------------------------------------------------------



(g) Common Stock Reserved. The Company shall at all times reserve and keep
available out of its authorized but unissued Common Stock, solely for issuance
upon the conversion of the Promissory Notes, such number of shares of Common
Stock as shall from time to time be issuable upon the conversion of all the
Promissory Notes at the time outstanding.

9. Other Provisions Applicable to Adjustments. The following provisions shall be
applicable to the making of adjustments of the number of shares of Common Stock
into which this Note is convertible and the current Conversion Rate provided for
in Section 8:

(a) When Adjustments to Be Made. The adjustments required by Section 8 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any adjustment to the Conversion Rate that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, as provided for in Section 8(e)) up to, but not
beyond the Conversion Date if such adjustment either by itself or with other
adjustments not previously made adds or subtracts less than 1% of the shares of
Common Stock into which this Note is convertible immediately prior to the making
of such adjustment. Any adjustment representing a change of less than such
minimum amount (except as aforesaid) which is postponed shall be carried forward
and made as soon as such adjustment, together with other adjustments required by
Section 8 and not previously made, would result in a minimum adjustment or on
the Conversion Date. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.

(b) Fractional Interests. In computing adjustments under Section 8, fractional
interests in Common Stock shall be taken into account to the nearest 1/100th of
a share.

(c) When Adjustment Not Required. If the Company undertakes a transaction
contemplated under Section 8(f) and as a result takes a record of the holders of
its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under Section 8(f) and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under Section 8(f), then thereafter no adjustment shall be required by reason of
the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

(d) Escrow of Stock. If after any property becomes distributable pursuant to
Section 8 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Note converts this Note during such period, the holder of this
Note shall continue to be entitled to receive any shares of Common Stock
issuable upon conversion under Section 8 by reason of such adjustment (as if
this Note were not yet converted) and such shares or other property shall be
held in escrow for the holder of this Note by the Company to be issued to holder
of this Note upon and to the extent that the event actually takes place.
Notwithstanding any other provision to the contrary herein, if the event for
which such record was taken fails to occur or is rescinded, then such escrowed
shares shall be canceled by the Company and escrowed property returned to the
Company.

 

 

8

 

--------------------------------------------------------------------------------



10. Replacement. Upon receipt of a duly executed, notarized and unsecured
written statement from the Payee with respect to the loss, theft or destruction
of this Note (or any replacement hereof), and, if requested by the Company, an
indemnity bond customary in the industry, or, in the case of a mutilation of
this Note, upon surrender and cancellation of such Note, the Company shall issue
a new Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or
mutilated Note.

11. Parties in Interest, Transferability. This Note shall be binding upon the
Company and its successors and permitted assigns and the terms hereof shall
inure to the benefit of the Payee and its successors and assigns. This Note may
be transferred or sold, subject to the provisions of Section 19 of this Note, or
pledged, hypothecated or otherwise granted as security by the Payee.

12. Amendments. This Note may not be modified or amended in any manner except in
writing executed by the Company and the Payee.

13. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business hours
where such notice is to be received) or (b) on the second Business Day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The Company will give written notice to the Payee at least twenty (20) days
prior to the date on which dissolution, liquidation or winding-up will take
place and in no event shall such notice be provided to the Payee prior to such
information being made known to the public. Notices to the Payee shall be made
to the address set forth in the Purchase Agreement. Notices to the Company shall
be made to the following:

 

Address of the Company:

 

AXS-One Inc.
301 Route 17 North
Rutherford, New Jersey 07070
Attention: Chief Financial Officer
Facsimile No.: (201) 935-5230

 

 

 

with a copy to:

 

Wiggin and Dana LLP
400 Atlantic Street
Stamford, Connecticut 06901
Attention: Michael Grundei
Facsimile No.: (203) 363-7676

14. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to the
choice of

 

 

9

 

--------------------------------------------------------------------------------



law provisions. This Note shall not be interpreted or construed with any
presumption against the party causing this Note to be drafted.

15. Headings. Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

16. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Payee and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Payee and that the
remedy at law for any such breach may be inadequate. Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Payee
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.

17. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Payee in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

18. Enforcement Expenses. The Company agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses.

19. Compliance with Securities Laws. The Payee of this Note acknowledges that
this Note is being acquired solely for the Payee’s own account and not as a
nominee for any other party, and for investment, and that the Payee shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with
legends, as applicable, in substantially the following form:

“THIS NOTE AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
TERMS OF THE

 

 

10

 

--------------------------------------------------------------------------------



SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE AGENT OF THE PAYEE AND
SILICON VALLEY BANK.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

20. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

21. Consent to Jurisdiction. Each of the Company and the Payee (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 13
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing in this Section 21 shall affect or limit
any right to serve process in any other manner permitted by law.

22. Company Waivers.

(a) Except as otherwise specifically provided herein, the Company and all others
that may become liable for all or any part of the obligations evidenced by this
Note, hereby waive presentment, demand, notice of nonpayment, protest and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Company liable for the payment of this Note, AND DO HEREBY
WAIVE TRIAL BY JURY.

 

 

11

 

--------------------------------------------------------------------------------



(b) No delay or omission on the part of the Payee in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Payee, nor shall any waiver by the Payee
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

(c) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

12

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
as of the date first written above.

 

 

 

AXS-ONE INC.

 

 

 

By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

13

 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF CONVERSION NOTICE

(To be executed by the registered holder in order to convert the Note)

The undersigned hereby irrevocably elects to convert the Series B 6% Secured
Convertible Promissory Note (the “Note”) of AXS-One Inc., a Delaware corporation
(the “Company”), due May 29, 2009 held by the undersigned into shares of Common
Stock, according to the terms and conditions of the Note and the conditions
hereof, as of the date written below. The undersigned hereby requests that
certificates for the shares of Common Stock to be issued to the undersigned
pursuant to this Conversion Notice be issued in the name of, and delivered to,
the undersigned or its designee as indicated below. If the shares of Common
Stock are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto. A copy of
the Note being converted is attached hereto (and the original Note shall be
transmitted to the Company pursuant to the terms thereof). All capitalized terms
used in this Conversion Notice, but not otherwise defined herein shall have the
meanings assigned in the Note.

 

 

Date of Conversion (Date of Notice)

 

Principal Amount of Note to be Converted

 

Principal Amount of Note not to be Converted (Principal Amount Remaining after
Conversion)

 

Amount of accumulated and unpaid interest on principal amount of Note to be
Converted

 

Number of shares of Common Stock to be Issued (including conversion of accrued
but unpaid interest on Notes to be Converted)

 

Applicable Conversion Value

Conversion Information:[NAME OF HOLDER]

___________________________________

Address of Holder:

___________________________________

___________________________________

Issue Common Stock to (if different than above):

 

 

 

--------------------------------------------------------------------------------



Name:_______________________________

Address:____________________________

____________________________

Tax ID #:_____________________

 

   

Name of Holder

 


By: 



 

Name: 

 

 

Title: 

 

 

 

 

15

 

--------------------------------------------------------------------------------